BROWIN', District Judge.
The evidence shows that Wasserman was in possession, claiming title under a hill of sale executed before the bankruptcy, and hence, under Bardes v. Bank, 178 U. S. 524, 20 Sup. Ct. 1000, 44 L. Ed. 1175, I cannot try his title; by summary proceedings, except he consent to proceedings in this court. There is no such consent. The reference was merely to ascertain the facts su£ficieiitly to show whether he was in actual possession under a claim in his own right. As now that is not questioned, his title cannot be tried in this court.